DETAILED ACTION
This office action is in response to applicant’s arguments dated 02/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 was filed after the mailing date of the Non-Final Rejection on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior Non-Final rejection the examiner relied on Zoeller et al. US 20140305402 A1 (Zoeller) in view of Ishii Shin JP 2013177844 A (Shin) further in view of Martinez et al. US 10024222 B2 (Martinez) in a 35 USC 103 type rejection of claims 11-15. Where Zoeller was relied on as the primary reference to disclose wherein the piston (8) has an annularly peripheral piston stage (10, par [0040]) which is disposed axially recessed in the piston (8) compared with an annularly peripheral piston crown (11) and which merges via an annularly peripheral jet splitter contour (16) into a piston hollow (12) disposed axially recessed in the piston (8) in relation to the piston stage (10); an injector (3) allocated to the cylinder (2), wherein via the injector first injection jets (22) are simultaneously injected directly into the combustion chamber (6) in a star shape for a combustion process (par [0044]), wherein the first injection jets (22) are each divided into a first subset (33) entering into the piston hollow (12), into a second subset (34) entering via the piston stage (10) into a region between the piston crown and the combustion chamber roof (claim 21), and into third subsets (35) which expand starting from a respective first injection jet (22) on two sides in a peripheral direction of the piston in opposite directions along the piston stage (10) and collide between two adjacent first injection jets  inside the piston stage and are deflected radially inwardly (claims 21, 31; pars [0002, 0050-0051]); Page 3 of 7wherein the first subset forms a first combustion front and the second subset forms a second combustion front, wherein the third subsets respectively deflected inwardly together form a third combustion front radially inwardly into a gap between the first injection jets (Abstract, pars [0002, 0004, 0006, 0051-0052]; claims 21 and 31) and wherein the first injection jets (22) are deflected up-jet of the jet splitter contour (16) in a direction of the piston (8) by a resulting current (38) formed at least from a swirl (26), a crushing gap current (31), and a jet current (32, Abstract; pars [0053-0056]; claims 21 and 31). 
While Shin and Martinez disclose other features of claim 11, upon further consideration the examiner considers it non-obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the disclosures of the three references to arrive at the invention as described in claim 11 in particular the clauses seen in claim 11 directed to, “wherein the first injection jets (40) are each divided into a first subset (42) entering into the piston hollow (36), into a second subset (44) entering via the piston stage (32) into a region (B) between the piston crown (32) and the combustion chamber roof (26), and into third subsets (46) which expand starting from a respective first injection jet (40) on two sides in a peripheral direction (48) of the piston (20) in opposite directions along the piston stage (32) and collide between two adjacent first injection jets (40) inside the piston stage (32) and are deflected radially inwardly; wherein the first subset (42) forms a first combustion front and the second subset (44) forms a second combustion front, wherein the third subsets (46) respectively deflected inwardly together form a third combustion front radially inwardly into a gap (50) between the first injection jets (40), and wherein the injection jets (40) are deflected up-jet of the jet splitter contour (34) in a direction of the piston (20) by a resulting current (58) formed at least from a swirl (52), a crushing gap current (54), and a jet current (56); wherein the first injection jets (40) are divided into the third subsets (46) by a first deflector (62) in the piston stage (32) and/or the third subsets (46) are deflected inwardly by second deflectors (62') in the piston stage (32) from the peripheral direction (48) in the radial direction (18); wherein the first injection jets (40) are each injected with a first jet breakup (al); wherein second injection jets (68) are injected directly into the combustion chamber (14); wherein the second injection jets (68) are each injected with a second jet breakup (a2) different from the first jet breakup (al); wherein a fourth subset is injected by the second injection jets (68) and a fourth combustion front is formed by the fourth subsets; wherein the first jet breakup (al) of the first injection jets (40) is smaller than the second jet breakup (a2) of the second injection jets (68); wherein the first injection jets (40) reach further into the combustion chamber (14) than the second injection jets (68) and wherein the second injection jets (68) expand in a close region of the injector (38); wherein the first injection jets (40) and the second injection jets (68) are simultaneously injected into the combustion chamber (14) in a shape of a star in relation to one another; wherein when injecting, the first injection jets (40) and the second injection jets (68) alternatingly follow on from one another in the peripheral direction (48) of the piston (10); and comprising the step of: distribution of respective injection masses between the first injection jets (40) and the second injection jets (68) such that the respective injection masses correspond to a respective available mass of combustion air in the chamber in which the respective first and second injection jets (40, 68) expand.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747